HEDRICK, Judge.
Plaintiff contends (1) that her attorney’s letter to the City Manager dated 30 July 1970 (within ninety days of the date of the accident) substantially complied with the requirements of Section 9.01 of the Charter of the defendant city and (2) that the defendant city in part because of its letter dated 3 August 1970 acknowledging receipt of Exhibit A is estopped to complain of a lack of notice in this matter.
Similar contentions in remarkably similar factual situations were made and rejected in Redmond v. City of Asheville, 23 N.C. App. 739, 209 S.E. 2d 820 (1974) ; Johnson v. City of Winston-Salem, 15 N.C. App. 400, 190 S.E. 2d 342 (1972), aff’d. 282 *588N.C. 518, 193 S.E. 2d 717 (1973) ; and Short v. City of Greensboro, 15 N.C. App. 135, 189 S.E. 2d 560 (1972). We find and hold that these decisions are controlling in the present case and no useful purpose will be served by further elaboration thereon. The judgment appealed from is
Affirmed.
Judges Britt and Martin concur.